DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9, Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “pitch” in claim 9 appears to be used by the claim to mean “displacement”, “distance”, or “offset” while the accepted meaning is an angular displacement from an axis (e.g. yaw, pitch, and roll). Because the specification does not clearly redefine the term, it is unclear which meaning is 
Regarding Claim 12-13, Claims 12-13 recites the limitation "the matrix measurement" in lines 2 and 3, respectively.  There is insufficient antecedent basis for this limitation in the claim. There is no mention of the matrix measurement in parent Claim 8. Claim 10 has the matrix measurement but for examining purposes, examiner has treated Claims 12-13, as applicant recited, to be dependent on Claim 8

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 8-9, 11 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Regarding Claim 8, under step 1, the claim is a method or process.
Under Step 2A Prong 1, the claim recites steps for setting multiple work points, setting a correction parameter, and reflecting the set correction parameter, that, under their broadest reasonable interpretation could be performed in the mind. For example, a person could calculate by hand the difference between an expected and observed work position and calculate how to adjust robot command values to correct the error.
Under step 2A Prong 2, the claim recites no additional elements that integrate it into a practical application.
Under step 2B, the claim recites no additional elements that amount to significantly more than the judicial exception. 
It is recommended to amend Claim 8 to include a step for moving the robot, similar to the limitation in Claim 10, as this would both integrate the claim into a practical application and amount to significantly more than a mental process.
Regarding Claim 9, under step 1, the claim is a method or process.
Under Step 2A Prong 1, the claim recites a step for setting multiple work points that, under its broadest reasonable interpretation could be performed in the mind. For example, a person could calculate by hand work points in a matrix that are at a predetermined pitch. 
Under step 2A Prong 2, the claim recites no additional elements that integrate it into a practical application.
Under step 2B, the claim recites no additional elements that amount to significantly more than the judicial exception.
Regarding Claim 11, under step 1, the claim is a method or process.
Under Step 2A Prong 1, the claim recites a step for interpolating a correction value between work points, that, under its broadest reasonable interpretation could be performed in the mind. For example, a person could interpolate by hand a correction value for a work point between two work points.
Under step 2A Prong 2, the claim recites no additional elements that integrate it into a practical application.
Under step 2B, the claim recites no additional elements that amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-10, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al (US 20140229005).
Regarding Claim 8, Suzuki teaches a work position correction method (see at least calibration control procedure in Fig. 2) for operating a multi-joint type work robot (see at least robot body 2 in Fig. 1) by designating a target position (see at least “command value output from a robot control unit 44 of the control apparatus 4 to adjust the position and orientation of the hand 21” in par. 0042), the method comprising: 
setting multiple work points in a movable area of the work robot (see at least “each of the positions and orientations (command values) of a plurality of position and orientation groups is set” in par. 0050); 
setting a correction parameter (see at least measurement correction value in par. 0079 and operation correction value in par. 0083 and “After acquiring basic calibration values, the measurement correction value, and the operation correction value as calibration parameters” in par. 0085) in which a spatial coordinate value (see at least calibration positon and orientation values RHT[1-3, N-N+1] in Fig. 5) and a correction value (see at least “residual error evaluation value F” in par. 0079 and “residual error evaluation value G” in par. 0083) are associated with respect to the set multiple work points (see at least multiple calibration position and orientation values RHT[1-3, N-N+3] in Fig. 5); and 
reflecting the set correction parameter on the target position (see at least “calculate command value based on calibration parameters” in S11 and “Activate Robot Body (Motion Step)” in S12 of Fig. 2, see also “this step negates an error in each position and orientation group, causes the hand 21 to approach the workpiece 6 with high accuracy” in par. 0093).

Regarding Claim 9, as best understood in lieu of 112(b) rejection above, Suzuki teaches the work position correction method according to claim 8 (see Claim 8 analysis). Suzuki also teaches further comprising: 
setting the multiple work points to be arranged in a matrix at a predetermined pitch (see at least calibration plate 10 in Fig. 3 and “pattern provided by the calibration plate 10” in par. 0070, the 3x3 pattern shown on the calibration plate 10 in Fig. 3 is interpreted as work points arranged in a matrix at a predetermined pitch). 

Regarding Claim 10, Suzuki teaches the work position correction method according to claim 8, further comprising: 
performing a matrix measurement by setting the multiple work points position (see at least “the i-th setting of a position and orientation is represented as RHT[i] in par. 0050), sequentially designating each spatial coordinate value of the set multiple work points to the target (see at least “as command values, the robot control unit 44 outputs to the robot body 2 a total of L positions and orientations set in each position and orientation group to sequentially position the robot body 2” in par. 0071),moving the work robot (see at least “when a plurality of positions and orientations set in each position and orientation group is taken by the robot body 2.” in par. 0068 and moving the robot shown in Fig. 7), and 
measuring an actual position of the work robot at each work point (see at least “in step s5, at each position and orientation, the camera 3 measures the calibration plate 10, and stores measurement values in the RAM 42.” in par. 0071) so as to derive a difference between the spatial coordinate value of each work point (see at least PHTpredict[i] in Formula (13) )  and the measured actual position (see at least  PHTmeasure[i] in par. 0077 and THT’err[i] calculated in Formula(13) interpreted as deriving the difference between the measured actual position and predicted spatial coordinate value ); and 
performing a matrix correction by deriving a correction value for each work point based on the derived difference (see at least THT’err[i] in par. 0077 interpreted as a correction value for each work point and THT’err[i] used to derive  THT’Mpose (the correction parameter used for performing matrix correction) in Formulae 14-15 and par. 0081), associating the spatial coordinate value and the derived correction value for each work point (calculating THT’err[i] for (i=1-M) in Formula 13 is interpreted as associating each THT’err[i] value with the work point it is derived for ), and 
setting the correction parameter so as to reflect the set correction parameter on the target position (see at least “As a method for calculating the measurement correction value THT’Mpose the robot control unit 44 sets a residual error evaluation value F which increases with increasing difference between the tool error and the measurement correction value and sets the measurement correction value so that the residual error evaluation value F is minimized.” In par. 0079, the measurement correction value THT’Mpose is interpreted as the correction parameter, see also calculate command value based on calibration parameters” in S11 and “Activate Robot Body (Motion Step)” in S12 of Fig. 2, and “this step negates an error in each position and orientation group, causes the hand 21 to approach the workpiece 6 with high accuracy” in par. 0093 interpreted as reflect the set correction parameter on the target position).
Regarding Claim 14, Suzuki teaches a work robot (see robot body 2 in Fig. 1) comprising: 
a multi-joint type robot arm (see robot body 2 in Fig. 1); 
an actuator configured to drive each joint of the robot arm (see at least “Each joint is provided with a motor or, as required, a linear actuator for driving each joint as an output device” in par. 0041); 
a storage device configured to store a correction parameter (see at least calibration value calculation unit 47 implemented on CPU 40 communicating with RAM in Fig. 1 interpreted as storing the correction parameters) in which a spatial coordinate value (see at least calibration positon and orientation values RHT[1-3, N-N+1] in Fig. 5) and a correction value (see at least “residual error evaluation value F” in par. 0079 and “residual error evaluation value G” in par. 0083) are respectively associated with respect to multiple work points (see at least “as command values, the robot control unit 44 outputs to the robot body 2 a total of L positions and orientations set in each position and orientation group to sequentially position the robot body 2” in par. 0071) arranged in a matrix in a movable area of the robot arm (see at least markers 10a and 10b arranged in what is interpreted as a matrix on calibration plate 10 in Fig. 3); and 
a control device configured to correct a target position using the correction parameter stored in the storage device and to control the actuator based on the corrected target position (see at least “the CPU 40 includes the above-described robot control unit 44, the camera control unit 45, a workpiece position and orientation calculation unit 46, and a calibration value calculation unit 47.” in par. 0046 and Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Skaar et al (US 6304050).
Regarding Claim 11, Suzuki teaches the work position correction method according to claim 8 (see claim 8 analysis). Suzuki further teaches a correction value (see at least THT’err[i] in par. 0077 interpreted as a correction value for each work point). 
Suzuki fails to explicitly teach the following, but Skaar does teach further comprising: 
interpolating between adjacent work points (see at least “Interpolation between any three points in selection-camera space--not all on the same straight line--will also allow for selection-camera determination/interpolation in two dimensions” and “Intermediate target points, between and including vertices, can be established in the selection and CSM cameras by the interpolation scheme above” in col. 13 lines 20-45).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Suzuki to incorporate the teachings of Skaar wherein a correction value is calculated for a point that is interpolated between two working points. The purpose to incorporate the teachings of Skaar would be to broaden robustness of calibration to points other than pre-calibrated working points (see at least “thereby assuring the precision and robustness for executing the designated maneuver” in col. 4 lines 61-67)

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Canon et al (US 20160059419; hereinafter referred to as Canon).
	
Regarding Claim 12, as best understood in lieu of 112(b) rejection above, Suzuki teaches the work position correction method according to claim 8 (see Claim 8 analysis). Suzuki fails to teach the following, but Canon does teach further comprising: 
performing a geometry adjustment (see at least step S13 in Fig. 5 ) of adjusting a conversion parameter used for a coordinate transformation of the target position before the matrix measurement (see at least “in step S16, the robot arm 1 is controlled using calibration positions and orientations RHT[i] (coordinate transformation matrices corresponding to calibration position and orientation data) obtained as a result of teaching performed in step S13 in par. 0016). Note RHT is a coordinate transformation of a position in the coordinate system of the hand to the coordinate system of the robot arm, and this is occurring before step S16, when the matrix measurement occurs. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Suzuki to incorporate the teachings of Canon wherein calibration to transform the work point positions from the coordinate system of the robot to the coordinate system of the hand is performed before matrix measurement.  The purpose to incorporate the teachings of Canon would be to calibrate positions detected by the camera mounted to the hand to the coordinate system of the robot so the robot can be controlled in response to hand camera-detected data (see par. 0008).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Canon and Rueckl et al (US 20140100694).

Regarding Claim 13, as best understood in lieu of 112(b) rejection above, Suzuki teaches the work position correction method according to claim 8 (see Claim 8 analysis), further comprising: 
Suzuki fails to teach the following, but Cannon does teach performing calibration before the matrix measurement (see at least “in step S16, the robot arm 1 is controlled using calibration positions and orientations RHT[i] (coordinate transformation matrices corresponding to calibration position and orientation data) obtained as a result of teaching performed in step S13. in par. 0016). Note RHT is a coordinate transformation of a position in the coordinate system of the hand to the coordinate system of the robot arm, and this is occurring before step S16, when the matrix measurement occurs. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Suzuki to incorporate the teachings of Canon wherein calibration to transform the work point positions from the coordinate system of the robot to the coordinate system of the hand is performed before matrix measurement.  The purpose to incorporate the teachings of Canon would be to calibrate positions detected by the camera mounted to the hand to the coordinate system of the robot so the robot can be controlled in response to hand camera-detected data (see par. 0008).
Suzuki as modified by Canon fails to explicitly teach the following, but Rueckl does teach:
performing a calibration, by specifying a relative positional relation between a workbench on which a work object to be worked by the work robot is put and the work robot so as to reflect the relative positional relation on the target position (“To align the robotic arm with the work surface, the work surface can include one or more landmarks 512 at known positions. The camera unit can be calibrated, which enables the camera coordinate system in pixels to be converted to the robot coordinate system in encoder counts or steps.” in par. 0038 and in Fig. 5, the work surface is interpreted as a work bench, and aligning the robotic arm with the work surface is interpreted as specifying a relative positional relation).
Given that Canon teaches performing a coordinate transformation before the matrix measurement, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Suzuki as modified by Canon to incorporate the teachings of Rueckl wherein the robotic arm is aligned with the work surface through a coordinate transformation between the camera’s coordinate system and that of the robot. The purpose to incorporate the teachings of Rueckl would be to “perform functions where precision is important, such as picking up and repositioning objects on the work surface” (see par. 0038.)
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murata et al (US 20170072566) discloses a robot arm and controller that uses coordinate transformations to calibrate between the robot coordinate system and a coordinate systems of other components of the robot system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.K./Examiner, Art Unit 3666                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666